Title: From Thomas Jefferson to John Trumbull, 29 June 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris June 29. 1789.

I took the liberty on the 26th. inst. of troubling you with a packet for Mr. Jay giving him an account of the crisis into which the seance royale of the 23d. had thrown this country. I now trouble you with the inclosed, which will inform him that all is settled by a reunion of the three orders in one chamber in consequence of a letter from the king: so that all danger of civil commotion here is at an end, and it is probable they will proceed to settle to themselves a good constitution, and meet no difficulty in doing it.—No congé yet. I am with great esteem and attachment Dear Sir Your friend & servt.,

Th: Jefferson

